Case 2:17-cv-07316-ES-MAH Document 118 Filed 07/28/20 Page 1 of 2 PageID: 2435




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
 ____________________________________
                                      :
 NING XI, an individual,              :
                                      :
              Plaintiff,              :   Civil Action No. 17-7316 (ES) (MAH)
                                      :
       v.                             :
                                      :
 INSTITUTE OF ELECTRICAL AND          :
 ELECTRONICS ENGINEERS, INC., a :
 New York Non-Profit Corporation, and :
 KAREN P. BARTLESON, an individual :      AMENDED SCHEDULING ORDER
                                      :
              Defendants.             :
 ____________________________________:

        THIS MATTER having come before the Court by way of the parties’ joint letter
 concerning amendments to the current Amended Scheduling Order [D.E. 117];

         and for good cause shown;

         IT IS on this 28th day of July 2020,

         ORDERED THAT:

         1.      Discovery disputes (other than those arising during depositions) shall be brought to
 the Court’s attention no later than September 15, 2020. Counsel shall confer in a good faith
 attempt to informally resolve any and all discovery disputes before seeking the Court’s
 intervention. Should such informal effort fail to resolve the dispute, the matter shall be brought
 to the Court’s attention via a joint letter that sets forth: (a) the specific discovery requested; (b) the
 response; (c) efforts to resolve the dispute; (d) why the complaining party believes the information
 is relevant and why the responding party’s response continues to be deficient, including citations
 to appropriate caselaw; and (e) why the responding party believes the response is sufficient. No
 further submissions regarding the dispute may be submitted without leave of Court.

         2.     Fact discovery is to remain open through November 13, 2020. No discovery is to
 be issued or engaged in beyond that date, except upon application and for good cause shown.

         3.       All affirmative expert reports shall be delivered by December 14, 2020. Any such
 report is to be in the form and content as required by Fed. R. Civ. P. 26(a) (2) (B).

         4.      All responding expert reports shall be delivered by January 18, 2021. Any such
 report shall be in the form and content as described above.

         5.      All expert discovery, including the completion of depositions, shall be completed
Case 2:17-cv-07316-ES-MAH Document 118 Filed 07/28/20 Page 2 of 2 PageID: 2436




 by February 19, 2021.

        6.      There shall be a telephone status conference before the Undersigned on November
 17, 2020 at 12:00 p.m.

         7.      In view of the age of this case, any further extensions will be granted sparingly, and
 will require the party seeking the extension to articulate the basis for it pursuant to Fed. R. Civ. P.
 16.


                                                        s/ Michael A. Hammer
                                                        Hon. Michael A. Hammer
                                                        United States Magistrate Judge
